Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of claim 8 is unclear.  The preamble appears to positively require an implant body and a superstructure (see In re Rohrbacher, 128 USPQ 117 (CCPA 1960) for guidance in for forming part of a prosthetic tooth replacement . . .” in order to make it clear that applicant is claiming only the superstructure support as the invention.  In lines 15 and 16, the limitation that the “cavity zones each have a centerline, which include an angle of 160 to 186 angular degrees” is unclear.   It is unclear what the claimed angle is with respect to.  It appears that applicant is attempting to require that the two centerlines intersect one another within a range of 160 to 186 degrees.  Clarification is required.

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rangert et al (US 5,069,622) in view of Sutter et al (US 5,947,733).
	Rangert et al disclose a superstructure support for forming part of a prosthetic tooth replacement between an implant body 19 and a superstructure 16.  The Rangert et al superstructure support includes a hollow implant post 9, hollow implant pin 1 and an implant flange 10 as identified in Figure 1 as annotated below.  As is apparent in the Figure the centerlines 1a and 9a intersect one another at an angle at a point below a reference plane defined by flange 10.

    PNG
    media_image1.png
    421
    584
    media_image1.png
    Greyscale

Ranger et al do not disclose the claimed intersection angle of 160 to 186 degrees or the limitation that the “post is circumferentially closed along its entire extension.   In regard to the 160 to 186 angular limitation, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have formed the angle α within the range in order to accommodate patient’s where the orientation of the installed implant is within 160 to 186 degrees of the desired prosthetic tooth angulation.  In regard to the “circumferentially closed” post limitation Ranger et al disclose an opening 14 for accessing the spacer screw 6, Sutter et al, however, teach that such openings create a weak point that could result in fractures (column 1, lines 65-65) and that it is desirable to eliminate the opening and access the screw 400 with a screw driver 700 having a tip 710 that can engage the screw 400 at an angle (note particularly Figure 4E).  To have eliminated the Rangert et al opening 14 for accessing the . 

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rangert et al (US 5,069,622) and Sutter et al (US 5,947,733) and in further view of Spindler et al (WO 2014/012973).
Spindler et al tech the use of set screws B (Figure 1) having a conical head portion that seats within a conical seat in the superstructure support.  To have provided the conventional prior art feature taught by Spindler et al in the Rangert et al superstructure support would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 12,  Spindler et al teach in Figure 4 implant post A103, implant pin A101, implant flange A111 having a support enveloping surface and a reference plane, axis intersection X-X which intersects below the reference plane.  It would have been obvious to one of ordinary skill in the art to modify the seat implant area as shown by Spindler with a reasonable expectation of success.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

It is noted that this application has been transferred because Examiner Kennedy is no longer with the Office.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                                                (571) 272-4712